Citation Nr: 1625576	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 10, 2010, for the award of service connection for thoracic strain with lumbar spondylosis.

2.  Entitlement to an effective date prior to June 10, 2010, for the award of service connection for right L4-S1 sensory radiculopathy.

3.  Entitlement to an effective date prior to June 10, 2010, for the award of service connection for left L4-S1 sensory radiculopathy.

4.  Entitlement to an initial disability rating in excess of 20 percent for right L4-S1 sensory radiculopathy.  

5.  Entitlement to an initial disability rating in excess of 20 percent for left L4-S1 sensory radiculopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for thoracic strain with lumbar spondylosis.

7.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.  

8.  Entitlement to a rating in excess of 20 percent for neuralgia of the left upper extremity.

9.  Entitlement to an initial evaluation in excess of 30 percent for right upper extremity cervical radiculopathy.

10.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel








INTRODUCTION

The Veteran served on active duty for a period of four months prior to April 1975, and from April 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, July 2014, March 2015, and June 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge via video-conference. 

The Board issued a decision in February 2014 granting service connection for thoracic strain and lumbar spondylosis.  The Board remanded the appeal involving entitlement to a higher rating for the cervical spine, neuralgia of the left upper extremity, and entitlement to a TDIU.  

In December 2014, the Board denied a motion for reconsideration of the February 2014 rating decision.  

The issues of (1) entitlement to an effective date prior to June 10, 2010, for the award of service connection for thoracic strain with lumbar spondylosis; (2) entitlement to an effective date prior to June 10, 2010, for the award of service connection for right L4-S1 sensory radiculopathy; (3) entitlement to an effective date prior to June 10, 2010, for the award of service connection for left L4-S1 sensory radiculopathy; (4) entitlement to an initial disability rating in excess of 20 percent for right L4-S1 sensory radiculopathy; (5) entitlement to an initial disability rating in excess of 20 percent for left L4-S1 sensory radiculopathy; (6) entitlement to an initial evaluation in excess of 10 percent for thoracic strain with lumbar spondylosis; and (7) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of appellate review beginning in March 2009, the Veteran's cervical spine disability is shown to have been productive of a disability picture involving no more than forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine, with functional effects involving pain and other limitations affecting his daily life at work and home.

2.  Throughout the appeal period, the Veteran's neuralgia of the left upper extremity and right upper extremity cervical radiculopathy have been shown to be manifested by a disability picture involving pain and hypoactive reflex examinations.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).

2.  The criteria for assignment of a 40 percent rating, but no higher, for neuralgia of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.124, DC 8512 (2015).

3.  The criteria for assignment of a 50 percent rating, but no higher, for right upper extremity cervical radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.124, DC 8512 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in May 2009.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, the Veteran's VA treatment records during the appeal period are of record.  At his Board hearing, the Veteran testified that he had been going to VA for treatment since his separation from service.  See Board Hr'g Tr. 15.  At present, those records since service have not been obtained.  However, his VA medical records during the appeal period, including the one-year period preceding the appeal period are of record.  While not irrelevant to the instant appeal, the previously obtained VA medical records fully illustrate the severity of his condition during the period of appellate review.  Thus, there is not a reasonable possibility that a remand to obtain those records might substantiate the claim.  See Sullivan v. McDonald, 815 F.3d 786, 793; see also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (a veteran's disability must be evaluated in light of its whole recorded history).

Otherwise, his records from the Social Security Administration (SSA) were obtained, and these contain extensive private treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in November 2014, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted for each disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected cervical spine disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board remanded the matter in February 2014 to undertake further evidentiary development, to include obtaining identified medical records and to provide additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

D.  Stegall Compliance

The Board also finds that there was substantial compliance with the February 2014 Board remand directives.  Specifically, the Veteran was sent a letter in July 2014 pursuant to the Board's remand, informing him that he may submit additional lay statements regarding his symptoms.  Next, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in November 2014 to evaluate the severity of his cervical spine and upper extremity conditions.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a March 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B.  Cervical Spine

The Veteran is seeking an increased rating for his cervical spine condition.  He filed a claim for increase in March 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating throughout the appeal period.  

(1) Rating Schedule

The Veteran's cervical spine disability has been assigned a disability rating under Diagnostic Code (DC) 5242 of 38 C.F.R. § 4.71a.  

The applicable rating schedule is set forth as follows:

The Spine    
Rating
General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire cervical spine;
40 
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine
30 
Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


Disabilities of the spine involving intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  See 38 C.F.R. § 4.71a, Note.  

The rating schedule for IVDS is as follows:




Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months
60 
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months
40 
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months
20 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months
10
Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Id.; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Thus, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  See id. at 427-28 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

(2) Analysis

After careful consideration, a higher rating must be denied as the evidence does not show a disability picture more nearly approximating forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.

On VA examination in May 2009, flexion was to 40 degrees with pain in the last 5 degrees; repetitive motion did not produce additional limitation of motion due to pain weakness fatigue lack of endurance or incoordination.  On VA examination in November 2014, the Veteran had flexion to 20 degrees with pain throughout and with other functional effects consisting of weakened movement, pain on movement, and lack of endurance.  The examiner noted the Veteran's flare-ups, but concluded that it  would be speculative to provide an accurate range of motion during a flare up since there was no flare up at the time of the examination.  The examiner explained that he could not provide this information based on a hypothetical situation

The claims file contains the Veteran's VA medical records throughout the appeal period.  These show intermittent complaints of cervical spine pain with reduced range of motion.  Generally, however, these medical records do not give the specific limitation of motion in degrees.  For instance, on VA Pain Management consultation in December 2009, it was found that the Veteran had forward carrying angle; cervical range of motion was 3/4 and painful at end range in all planes with flexion preserved.  (The Board notes that 3/4 of the full range of motion of the cervical spine, 45 degrees, is approximately 34 degrees.)  On follow up in March 2010, the Veteran complained of intermittent pain.  He was then found to have "somewhat restricted" cervical range of motion in May 2012.  On follow up with the Pain Management clinic in October 2014, the Veteran reported a 3 week onset of new neck pain; he had "[d]ecreased" cervical range of motion.  Except for the December 2009 medical record, these VA medical records provide further evidence that the Veteran experienced limitation of motion, but do not otherwise indicate flexion limited to 15 degrees or less.  

Finally, the Veteran testified at his March 2013 Board hearing that he had limits and could only turn his neck so far.  See Board Hr'g Tr. 22.  For instance, if he was in a car and wanted to turn around to look to the rear, he would have to turn his whole body.  See Board Hr'g Tr. 22-23.  His wife also testified that the Veteran's neck pain would get "extreme," and sometimes she would have to get up several times  to use his TENS unit, especially when it was cold outside.  See Board Hr'g Tr. 28.  

It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  In fact, the Veteran's cervical spine condition manifests with some symptoms readily observable by a lay person, such as pain and limitation of motion.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating the cervical spine requires precise medical findings, including findings as to range of motion in degrees, which requires accurate measurements in degrees.  See 38 C.F.R. § 4.46.   It does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such precise range of motion findings.  Accordingly, his and his wife's testimony is useful in understanding his symptoms, including the effects of the disability on his daily life.  However, this testimony but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

Thus, collectively, this evidence establishes that the disability has not been manifested by forward flexion of the cervical spine to 15 degrees, even when considering pain and other functional effects.  Although precise findings of limitation of motion during flare-ups have not been made, the November 2014 VA examiner explained that such was not possible without examination during a flare-up.  This explanation is understandable and appears reasonable.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Otherwise, the Veteran was examined during a flare-up in October 2014, but the doctor only noted "decreased" range of motion.  Thus, there is no basis for finding that flexion has been limited to 15 degrees or less at any point over the course of the appeal.  Consequently, a rating of 30 percent is not for assignment, even with consideration of the functional impairment resulting from pain and other such factors.

Otherwise, there is no material dispute regarding favorable ankylosis, as the evidence consistently shows, most recently upon VA examination in November 2014, that this level of disability is absent.  Likewise, the Veteran has not had incapacitating episodes, as confirmed most recently at the November 2014 VA examination.  

Finally, according to the May 2009 VA examination, the Veteran's neck pain had been getting worse in the past three years.  Thus, it cannot be found that an increase in disability occurred within the one-year look back period preceding the filing of his claim in March 2009.  See Gaston, 605 F.3d at 984.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a 30 percent rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a rating higher than 20 is not assignable for his cervical spine, and staged ratings are not for assignment.  

C. Upper Extremity Neuralgia/Radiculopathy

The Veteran's appeal for higher ratings for associated upper extremity neurologic conditions arises from his appeal for a higher rating for the cervical spine.  See 38 C.F.R. § 4.71a, General Rating Formula for the Spine, Note (1).  

(1) Rating Schedule

The Veteran's left upper extremity neuralgia has been assigned a disability rating under 38 C.F.R. § 4.124a, DC 8512.  The rating schedule is as follows:

Lower radicular group


8512   Paralysis of: 


Complete; all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand)
70
60 
Incomplete: 


Severe
50
40 
Moderate
40
30 
Mild
20
20 

The Veteran's right upper extremity cervical radiculopathy has been assigned a disability rating under 38 C.F.R. § 4.124a, DC 8514.  The rating schedule is set forth as follows:

The musculospiral nerve (radial nerve)


8514   Paralysis of: 


Complete; drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity
70
60 
Incomplete: 


Severe
50
40 
Moderate
30
20 
Mild
20
20 

Also potentially pertinent is DC 8510 of 38 C.F.R. § 4.124a.  

Upper radicular group (fifth and sixth cervicals)


8510   Paralysis of: 


Complete; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected
70
60 
Incomplete: 


Severe
50
40 
Moderate
40
30 
Mild
20
20 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120; see also 38 C.F.R. § 4.123, 124.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Introductory Note.  

The table below provides a general description of each level of incomplete paralysis of the upper and lower peripheral nerves:

Degree of Incomplete Paralysis
Description
Mild
subjective symptoms or diminished sensation
Moderate
absence of sensation confirmed by objective findings
Severe
more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.

See M21-1, III.iv.4.G.4.b,  Assigning Level of Incomplete Paralysis; see also Kowalew v. McDonald, No. 14-0869, 2015 WL 3954095, at *4 (Vet. App. June 30, 2015) (The M21 creates statements of policy, which, when they provide context to a claim, cannot be ignored by the Board).

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  See 38 C.F.R. § 4.124, DC 8719, Note.  



(2) Analysis

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's left upper extremity neuralgia disability picture more nearly approximates the 40 percent rating criteria.  Likewise, the Veteran's right upper extremity radiculopathy has more nearly approximated the rating criteria for a 50 disability rating, but not higher, under DC 8510.  The reasons for this decision follow.  

As a threshold matter, the Board notes that the evidence, including the November 2014 VA examination, establishes that the Veteran is right-handed.  Accordingly, the right upper extremity is considered the dominant extremity.  See 38 C.F.R. § 4.69.  

With regard to both upper extremities, the evidence confirms subjective symptoms of diminished sensation, but also hypoactive reflexes.  For instance, a private evaluation in May 2009 showed no demonstrable motor or sensory deficit, but reflexes were 1+.  The Veteran underwent a VA examination eight days later in May 2009.  At that examination, the Veteran complained of pain in the neck radiating to the upper trapezius muscle area on both sides of the shoulders, but he denied radiation of the pain into the left upper extremity and denied numbness, tingling, and weakness.  A neurological examination of both upper extremities showed no sensory, motor, or reflex abnormalities.  The May 2009 VA examiner's assessment was that the Veteran had no radiculopathy in the left upper extremity.

A September 2009 VA Neurology Consultation continued to show upper extremity motor testing that was 5/5.  At the VA Pain Clinic in December 2009, the motor examination was again 5/5, but deep tendon reflex (DTR) testing was symmetrical and 1+.  Sensory testing was reduced to light touch.  Then, in October 2014, the Veteran complained of pain that radiated to the shoulder bilaterally, with numbness and tingling in the upper extremities; he denied weakness.  On VA examination in November 2014, there again was a hypoactive reflex examination, and muscle  strength testing was 4/5 at wrist flexion & extension and grip on the right; all other testing returned no abnormality on the left.  The VA examiner found that no nerves were affected on the left side, but he had moderate incomplete paralysis of the upper radicular nerve root group, radial nerve (musculospiral nerve), and lower radicular group.  Most recently, at VA's Pain Clinic in January 2015, the Veteran complained of pain radiating from neck, but motor and sensation were preserved through the upper extremities.

The Veteran himself testified at his Board hearing that he has pain and numbness such that was dropping things.  See Board Hr'g Tr.25.  

Thus, there is conflicting evidence regarding the severity of the upper extremity disabilities.  However, the hypoactive reflex examinations in both extremities, and the decreased motor strength testing on the right side, indicate a severe disability picture.  See M21-1, III.iv.4.G.4.b.  Thus, after resolving all reasonable doubt in the Veteran's favor, a 40 percent rating for the left, and a 50 percent rating for the right, is warranted under DC 8512.  

The Board notes, in this regard, that the right upper extremity disability has previously been rated under DC 8514, regarding the musculospiral (radial) nerve.  As the November 2014 VA examination shows, however, the affected nerves are the upper radicular group, the radial nerve (musculospiral nerve), and the lower radicular group.  Thus, the disability may be rated under DCs 8510, 8512, or 8514.  The rating schedules for DCs 8510 and 8512 are identical.  Thus, the 50 percent disability rating could be assigned under either diagnostic code.  Separate ratings may not be assigned under both diagnostic codes, however, as it would be pyramiding to separately rate the overlapping symptomatology associated with the affected nerves.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also 38 C.F.R. § 4.124, DC 8719, Note.

The 40 percent and 50 percent ratings are the maximum available schedular ratings assignable for these disabilities.  Staged ratings are not being assigned as the evidence tends to reflect a consistent disability picture throughout the entire appeal period.  The claims, to this extent, are granted.  


D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.



(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected cervical spine and upper extremity disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to hold things and sleep well at night.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the neck provide disability ratings on the basis of limitation of motion, while factoring in functional effects of pain and other associated symptoms.  See 38 C.F.R. § 4.124a.  Similarly, the severity of his symptoms associated with his upper extremity neurologic conditions, as set forth in the rating schedule, is contemplated along a broad and non-exclusive continuum beginning from a mild to a severe degree of severity.   See Grassa v. McDonald, No. 14-1925, 2015 WL 3441239, at *5 (Vet. App. May 29, 2015) (nonprecedential) (addressing the diagnostic code applicable to hemorrhoids).  Therefore, the rating schedule was purposely designed to compensate for all symptoms of his cervical spine and neurologic disabilities, and the complete and comprehensive signs and symptoms of the Veteran's disability are contemplated by the rating schedule.  

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home, and given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairments in holding things and sleeping.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine and upper extremity disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that the Veteran is service-connected for other disabilities apart from the cervical spine and upper extremities.  However, referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998) in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  

Finally, the Board recognizes that the issue of entitlement to a TDIU on an extraschedular is being remanded.  That issue is being remanded as it is intertwined with the other issues being remanded.  Therefore, this is not the type of situation where the TDIU is being remanded due to an incomplete record regarding the effect on employability of the service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  These matters are not intertwined.  Brambley v.  Principi, 17 Vet. App. 20, 24 (2003).

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

A disability rating in excess of 30 percent for degenerative disc disease of the cervical spine is denied.  

A disability rating of 40 percent for neuralgia of the left upper extremity is granted.

An initial disability rating for 50 percent for right upper extremity cervical radiculopathy is granted.  




REMAND

Manlincon Issues

The claims of (1) entitlement to an effective date prior to June 10, 2010, for the award of service connection for thoracic strain with lumbar spondylosis; (2) entitlement to an effective date prior to June 10, 2010, for the award of service connection for right L4-S1 sensory radiculopathy; (3) entitlement to an effective date prior to June 10, 2010, for the award of service connection for left L4-S1 sensory radiculopathy; (4) entitlement to an initial disability rating in excess of 20 percent for right L4-S1 sensory radiculopathy; and (5) entitlement to an initial disability rating in excess of 20 percent for left L4-S1 sensory radiculopathy, must be remanded for issuance of an SOC.  

Specifically, a July 2014 rating decision granted service connection for thoracic strain with lumbar spondylosis.  The Veteran filed a notice of disagreement (NOD) in August 2014 disagreeing with the July 2014 rating decision (with notification mailed to the Veteran in August 2014) granting service connection for the disability.  In the standard NOD form, the Veteran did not mark which area(s) of disagreement he was appealing.  Instead, he wrote "All issues decided in the referenced decision."  The issue of entitlement to an earlier effective date is within the scope of the Veteran's broad language used in the NOD.  Thus, the August 2014 NOD placed that issue into appellate status.  

Providing further context to the August 2014 NOD, a December 2015 brief from the Veteran's attorney did not make clear whether the appeal was for an earlier effective date for the award of service connection or for the award of a 10 percent rating.  However, as the Veteran was not service-connected for the disability prior to June 10, 2010, his appeal must be considered an appeal for an earlier effective date for the award of service connection.  The issue is not currently within the Board's jurisdictional authority because a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  

At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  

Likewise, with regards to the appeals involving right and left L4-S1 sensory radiculopathy, the claims were granted in a June 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) in December 2015, disagreeing with the effective date of the award and the evaluation of the disabilities.  At present, an SOC has not been issued.  Under such circumstances, the Board shall also remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon, 12 Vet. App. at 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Intertwined Issues

The issue of entitlement to an initial evaluation in excess of 10 percent for thoracic strain with lumbar spondylosis is intertwined with the appeal for an earlier effective date for this same disability.  In a December 2015 brief, the Veteran's attorney argued that this issue is essentially an appeal for an earlier effective date for "at least" a 10 percent rating since July 11, 1978.  As explained, however, the issues are separate.  Thus, the earlier effective date claim is not subsumed by the appeal for a higher rating.  See Hazan, 10 Vet. App. 511.  However, as the issues are intertwined, a decision by the Board on the Veteran's appeal for a higher rating would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).  

The appeal for a TDIU is similarly intertwined with the remanded issues.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an SOC with respect to the claims of (1) entitlement to an effective date prior to June 10, 2010, for the award of service connection for thoracic strain with lumbar spondylosis; (2) entitlement to an effective date prior to June 10, 2010, for the award of service connection for right L4-S1 sensory radiculopathy; (3) entitlement to an effective date prior to June 10, 2010, for the award of service connection for left L4-S1 sensory radiculopathy; (4) entitlement to an initial disability rating in excess of 20 percent for right L4-S1 sensory radiculopathy; and (5) entitlement to an initial disability rating in excess of 20 percent for left L4-S1 sensory radiculopathy.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.

Then, readjudicate the remanded claims of (1) entitlement to an initial evaluation in excess of 10 percent for thoracic strain with lumbar spondylosis; and (2) entitlement to a TDIU, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


